Colt, J.
The only point argued relates to the sufficiency of the notice of the time fixed for taking the examination of the debtor. And this is settled by the express provision of the Gen. Sts. c. 124, § 12, which requires that the magistrate shall issue *300a notice signed by him and designating his official capacity Following the form given in the statute and annexing simply the word “ magistrate ” is manifestly no compliance with its provisions in this respect. The form given is intended to be changed so as to meet the express requirements of the statute, and much of it, including the word “ magistrate ” at the end of the signature, is accordingly printed in brackets.

Judgment for the plaintiff.